{¶ 110} I agree that the third assignment of error, which concerns the trial court's ruling that Detective Stapleton's testimony concerning what Gibson said to Defendant was not inadmissible hearsay, should be overruled. However, I would instead rely on Evid.R. 801(D)(2)(e). The statement was made by a co-conspirator, Gibson, during the course of and in furtherance of a conspiracy between Gibson and the Defendant to sell drugs. There was proof of the conspiracy independent of that statement in the officer's other testimony concerning the movements and actions of the two men as well as evidence of the drugs they gave him. Therefore, the evidence was not hearsay per Evid.R. 801(D)(2)(e), and the trial court did not abuse its discretion when it overruled Defendant's objection.